Citation Nr: 1744257	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-43 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Whether there is new and material evidence to reopen a claim of entitlement to service connection for psoriasis. 

2. Entitlement to service connection for psoriasis. 

REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to March 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the RO issued a rating decision in February 2016 which denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, memory loss, bilateral leg pain, a lung condition, bilateral neuropathy of the lower extremities, and entitlement to a total rating based on individual employability (TDIU).  The Veteran timely filed a Notice of Disagreement (NOD) regarding those claims.  In March 2016, the RO issued a rating decision granting service connection for a lumbar spine disability and for radiculopathy of the lower extremities.  The Veteran timely filed an NOD disagreeing with the initial ratings of these disabilities.  Although the Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of the Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in this case the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's NODs have been acknowledged by the RO and additional action is pending. Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand for these issues is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for psoriasis was last denied in an April 1976 rating decision.  He did not appeal that decision. 

2. Since the April 1976 rating decision, new and material evidence has been received that relates to previously unestablished facts that are necessary to substantiate the claim for service connection for psoriasis.  

3. Resolving all doubt in favor of the Veteran, his psoriasis is etiologically related to his active duty service. 

CONCLUSIONS OF LAW

1. The April 1976 rating decision that denied service connection for psoriasis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received since the April 1976 rating decision and the claim for service connection for psoriasis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3. The criteria for service connection for psoriasis have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2016). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Veteran's claim for service connection for psoriasis was last denied in an April 1976 rating decision. He did not appeal that decision and it is now final. Since then, evidence has been received showing continued treatment for psoriasis since service and a nexus opinion has been received.  See VA Treatment Records and Dr. L.H. Independent Medical Evaluation.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

Service Connection for Psoriasis 

The Veteran contends that his psoriasis is related to his active duty service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

The Board finds that the evidence of record supports a grant of service connection for psoriasis.  First, there is evidence of a current disability.  VA and private medical records shows that the Veteran has psoriasis, thereby meeting the first element of service connection. 

Second, there is evidence of an in-service event, disease, or injury.  Upon entrance into the military, the Veteran's skin was clinically assessed as normal.  He also did not self-report any skin disability.  See August 1969 Entrance Examination.  Lay statements from the Veteran's mother and brother indicate that he did not have any skin condition prior to entering the military.  See March 1973 Statement and April 2017 Statement.  However, while in service, the Veteran was treated several times for extensive psoriasis on his hands, arms, and elbows. See STRs.  At separation, the Veteran's skin lymphatics were assessed as abnormal and extensive psoriasis on hands, arms, and elbows were noted.  See February 1972 Separation Examination. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current psoriasis is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail on that issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, a January 2016 private nexus opinion indicates that it is more likely than not that the Veteran's current psoriasis was caused by service and is the same condition he had when examined by dermatology during service.  In formulating her opinion, the private physician reviewed the Veteran's service records, conducted an in-person examination, and relied on her own expertise, knowledge, and training.  In addition, she supported her opinion with clear and thorough rationale.  See Dr. L.H. Independent Medical Evaluation.  Thus, the Board finds that the January 2016 private nexus opinion is of significant probative value, and is the most persuasive opinion on the question of whether the Veteran's current psoriasis is at least as likely as not related to his military service. 

With the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for psoriasis is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for psoriasis is granted. 


____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


